Citation Nr: 1531706	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-42 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right hand disorder, other than service-connected residuals of a fracture of the right fifth metacarpal, to include scarring, gout, and degenerative joint disease (DJD), to include as secondary to the right finger disorder.

2.  Entitlement to service connection for a lung disorder, to include sarcoidosis, asthma, and emphysema, to include as secondary to a service-connected back disability.

3.  Entitlement to service connection for a headache disorder, to include tension headaches, to include as secondary to the claimed lung disorder.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as secondary to the claimed lung disorder.  




REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from February 1972 to October 1973, including service in Korea.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  A December 2007 rating decision denied service connection for a right hand disorder, and a March 2010 rating decision denied service connections for a lung disorder, a headache disorder, and an acquired psychiatric disorder.  The Veteran appealed the denials of the claims in these decisions and the matters are now before the Board.  

This case was previously before the Board in March 2014 and November 2014, at which times the Board remanded the matters on appeal for additional evidentiary and procedural development.  As discussed in more detail below, the Board finds that there has been substantial compliance with its March 2014 and November 2014 remand orders and that it may therefore proceed with a determination of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified via videoconference before the undersigned Veterans Law Judge from the Chicago RO in January 2014.  A transcript of his testimony has been associated with the claims file. 


FINDINGS OF FACT

1.  The Veteran's right hand disorder, other than service-connected residuals of a fracture of the right fifth metacarpal, to include scarring, gout, and DJD, did not manifest during his active military service, or within one year after separation from service, and this right hand disorder is not etiologically related to his active military service or a service-connected disability, nor is it aggravated by a service-connected disability. 

2.  The Veteran's lung disorder did not manifest during his active military service, or within one year after separation from service, and it is not etiologically related to his active military service or a service-connected disability, nor is it aggravated by a service-connected disability. 

3.  The Veteran's headache disorder did not manifest during his active military service, and it is not etiologically related to his active military service or a service-connected disability, nor is it aggravated by a service-connected disability.

4.  The Veteran's acquired psychiatric disorder, to include depression, did not manifest during his active military service, and it is not etiologically related to his active military service or a service-connected disability, nor is it aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hand disorder, other than service-connected residuals of a fracture of the right fifth metacarpal, to include scarring, gout, and DJD, to include as secondary to the right finger disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection for a lung disorder, to include sarcoidosis, asthma, and emphysema, to include as secondary to a service-connected back disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

3.  The criteria for service connection for a headache disorder, to include tension headaches, to include as secondary to the claimed lung disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).  

4.  The criteria for service connection for an acquired psychiatric disorder, to include depression, to include as secondary to the claimed lung disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 4.125 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, Generally

The Veteran contends that his right hand disorder, lung disorder, headache disorder, and acquired psychiatric disorder should be service connected on a direct basis, as secondary to another service-connected disorder, or through the use of statutory presumptions.   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran has diagnoses of DJD (an arthritic disease) for his right hand and sarcoidosis for his lungs, which are considered "chronic diseases," and are listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to these claims for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including arthritis and sarcoidosis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran has also contended that he is entitled to service connection for his right hand, lung, headache, and acquired psychiatric disorders on a secondary basis due to his already service-connected disabilities.  Specifically, he has claimed that the right hand and lung disorders were caused or aggravated by his service-connected right finger disability, which has a noncompensable rating, or service-connected lumbar degenerative disc disease (DDD), which is currently rated as 20 percent disabling.  Moreover, he has claimed that his headache and acquired psychiatric disorders are caused or aggravated by his claimed lung disorder, which is not currently service connected.   

Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(b).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, in this case, in order to warrant service connection for the right hand, and lung disorders on a secondary basis, the evidence must show that they were caused or aggravated by a service-connected disease or injury, namely, the right finger disorder or the lumbar DDD.  Furthermore, in order to warrant service connection for his headache and acquired psychiatric disorders, the claimed lung disorder must be service connected and the evidence must show that the lung disorder caused or aggravated his headache and acquired psychiatric disorders.  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Hand Disorder

The Veteran contends that his right hand disorder, with symptoms of scarring, gout, and DJD, is etiologically related to his military service or to service-connected residuals of a fracture of the right fifth metacarpal.  Initially, the Board notes that VA examiners in May 2014 and January 2015 diagnosed the Veteran's right hand with right long finger proximal interphalangeal joint gout arthropathy, DJD, and ankylosis of the third digit joint.  Thus, the first element of direct and secondary service connection is met.  The remaining questions to be answered are: (1) whether the current right hand disorder, including gout, DJD, and ankylosis of the third digit, was incurred in service or within one year from separation and (2) whether the current right hand disorder is etiologically related to service; or, (3) whether the current right hand disorder was caused or aggravated by the service connected residuals of a fracture of the right fifth metacarpal.  

The Board notes that the majority of the Veteran's service treatment records were found to be unavailable following a diligent search of the National Personnel Records Center (NPRC).  An October 2009 VA formal memorandum of unavailability noted the steps taken to ascertain these records.  However, following the Board's remand in March 2014, service personnel records were associated with the claims file and were made available for review.  The Veteran's certificate of release or discharge from active service (DD-214) showed that he served from February 1972 to October 1973, and that he had a period of service in Korea.  

The claims file is silent as to treatment and complaints for a right hand disorder- other than the already service-connected residuals of a fracture of the right fifth metacarpal-during service or within one year of separation.  Indeed, the Veteran has also not alleged that these symptoms, including gout and DJD, began in service.  

Rather, the record shows that these symptoms developed more than one year after separation from service.  In particular, a February 1980 VA medical certificate and history note showed that he had an old fracture in the right hand with residual pain.  Likewise, a June 1988 VA nurse triage note showed that he complained of pain in his right thumb and that he had a history of gout.  The nurse noted that the palm of his right hand was red.  A January 1999 VA x-ray of the right hand showed changes related to old trauma, including hooked osteophytes above the metacarpophalangeal joint spaces and a positive ulna, but without evidence of chondrocalcinosis.  

In December 2006, the Veteran filed a service connection claim for "right hand problems." He contended that the hand was broken in service and that symptoms began in 1973.  In a January 2008 statement in support of his claim, he indicated that he did not have any medical records in his possession.  In a November 2009 substantive appeal (VA Form 9), he stated that he injured his right hand while in service in 1973 during a brawl and that he had a cast put on this hand to heal it.  He stated that he has had problems with this hand since that time.  In a September 2009 statement in support of his claim, the Veteran contended that he broke his hand while in basic training in April 1972.  He again stated that his hand was placed in a cast, and that he had some rehabilitation time following the cast's removal.  He reiterated that he has had continues problems with his right hand since service to today. 

During the January 2014 hearing before the Board, the Veteran testified that he fractured his right hand in service and that this hand was placed in a cast, but he did not have any surgery on it.  He stated that he had scarring on this hand, and that he had problems using the hand.  Later in the hearing, he indicated that he did not have scarring, but instead a raised, bony deformity.  He indicated that he was unable to make a fist in this hand and that it was painful.

The Board notes that much of the abovementioned evidence refers to the Veteran's residual symptoms of a fracture of the right fifth metacarpal, which was granted service connection by a September 2014 rating decision. 

In March 2014, the Board remanded the issue of entitlement to service connection for a right hand disorder for additional evidentiary development, including providing the Veteran with a VA examination.  In May 2014, a VA examiner reviewed his claims file and took down his self-reported history and symptoms before providing an in-person examination.  As previously mentioned, this examiner diagnosed him with a healed right fifth metacarpal fracture with residual deformity and pain, a right long finger proximal interphalangeal joint gout arthropathy, and right hand DJD.  The Veteran reported that he suffered a right hand fifth metacarpal fracture in 1972 after punching someone.  He also reported that his hand pain improved with rest and occasional use of Vicodin, which he mainly used for his back disability.  

The examiner opined that his right fifth metacarpal fracture was most likely related to the fracture sustained while in service.  However, the examiner reasoned that his lack of motion at the right long finger proximal interphalangeal joint, which was auto-fused, was secondary to his gout and not related to the incident while in the military.  Moreover, he noted that radiograph studies showed degenerative changes in the index and longer fingers; however, these degenerative changes were not caused by the fracture that he sustained in the service and were more likely related to age-related degenerative changes.  

Following another Board remand in November 2014, the Veteran was afforded another VA examination in January 2015 during which the examiner took down the Veteran's history and symptoms, reviewed his claims file, and provided an in-person examination.  This examiner diagnosed him with ankylosis of the third digit and gout.  The examiner opined that it is less likely than not that his third digit on the right hand, which is ankylosed in extension, is due to his service-connected fracture residuals or any service event.  The Veteran reported that the third digit became fused in extension about 15 years prior and that it was caused by gout.  The examiner noted that he was seen at the VA facility in Madison, Wisconsin for gout and that these statements were consistent with the evidence in the claims file.  The examiner reasoned that given that he had no trauma to the right third digit while in the service, it is less likely than not that his current right third digit dysfunction and gout are related to the service-connected fifth digit residuals or any service event.

This examiner also concluded that there was categorically and absolutely no scar on his left hand in the location of the fifth metacarpal bone; however, he did have angulation of the fifth metacarpal bone causing a deformity on his dorsal hand.  The Veteran stated that this deformity was a scar but the examiner determined that this was an incorrect interpretation.  The examiner concluded that since there was no scar, no opinion could be made regarding service connection.  

The Board notes that although this examiner stated that there was no scar on the left hand, the remainder of his discussion regarding the bone deformity makes clear that he was referring to the Veteran's right hand.  Thus, the reference to a scar on the left hand was a typographical error, and a reasonable interpretation of the examiner's discussion as a whole leads to the conclusion that he concluded that no scarring had occurred on the right hand.  

In light of the aforementioned evidence, the Board concludes that the Veteran's right hand disorder, other than service-connected residuals of a fracture of the right fifth metacarpal, to include scarring, gout, and DJD, did not manifest during his active military service, or within one year after separation from service.  Initially, the Board notes that the Veteran does not have scarring on his right hand.  The January 2015 VA examiner concluded that there was no evidence of scarring on this hand and the Veteran has described the condition as a bony, raised part on his finger.  The examiner concluded that he did have an angulation of the fifth metacarpal bone causing a deformity on his dorsal hand, which was attributed to his service-connected hand disability.  Thus, there is no evidence of any scarring on his right hand.

Furthermore, the claims file is silent as to any signs or symptoms of a right hand disorder, other than the residuals of a fracture of the fifth metacarpal, during service or within one year from separation.  In fact, the first evidence of gout comes from the June 1988 VA nurse triage note, which noted a history of gout.  This document is dated approximately 15 years after the Veteran separated from service.  Thus, the Board concludes that the Veteran's gout symptoms did not occur in service, but rather manifested many years after.  Likewise, although diagnostic studies currently show DJD and arthritic changes in the right hand that are unrelated to the residuals of the fifth metacarpal fracture, the claims file is silent as to any such symptoms in service or within one year of separation.  

In regards to the nexus element of service connection, the May 2014 and January 2015 VA examiners determined that the right long finger proximal interphalangeal joint gout arthropathy, DJD, and ankylosis of the third digit joint were not etiologically related to service or to the service-connected fracture of the fifth metacarpal.  In particular, the May 2014 VA examiner opined that lack of motion at the right long finger proximal interphalangeal joint was due to gout and not related to the incident while in the military.  The January 2015 examiner elaborated that the third digit became fused in extension about 15 years prior and that it was caused by gout.  This examiner opined that it is less likely than not that his third digit on the right hand, which is ankylosed in extension, is due to his service-connected fracture residuals or any service event.  

Moreover, the May 2014 opined that the right hand DJD and degenerative changes were not caused by the fracture that he sustained in the service and were more likely related to age-related degenerative changes.  

While the Board acknowledges the Veteran's statements that associate his current right hand disorder symptoms, including gout, ankylosis, and DJD to his time in service and the service-connected residuals of a fracture of the fifth metacarpal, the VA examiners' opinions are the most probative evidence on the issue of etiology of these symptoms because of the VA examiners' expertise, training, education, proper support and rationale, and thorough review of his records.  Thus, the Board finds that his right hand disorder, other than service-connected residuals of a fracture of the right fifth metacarpal, is not etiologically related to his active military service or a service-connected disability, and it was not aggravated by a service-connected disability. 

Accordingly, as the preponderance of the evidence is against service connection for a right hand disorder, other than service-connected residuals of a fracture of the right fifth metacarpal, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lung Disorder

The Veteran also contends that his lung disorder is etiologically related to his military service or to service-connected lumbar DDD.  Initially, the Board notes that a VA examiner in May 2014 diagnosed him with sarcoidosis, asthma, and emphysema, and a January 2015 VA examiner determined that his asthma symptoms had resolved, but that he still showed signs of emphysema and sarcoidosis.  Thus, the first element of direct and secondary service connection is met. 

The Board also notes that the record does not support a finding that the Veteran's lung disorder manifested during his active military service, or within one year after separation from service.  On the contrary, a February 1975 VA chest x-ray showed that his lungs were essentially clear, and that minimal hilar node calcifications were present.  Likewise, an August 1975 VA chest x-ray showed no evidence of active pulmonary disease and no significant interval changes from the previous study.  

In December 2006, the Veteran filed a claim for service connection for "breathing problems" and he indicated that this disorder began in 1974.  However, in numerous lay statements, including his testimony during the January 2014 Board hearing, he reported that he did not experience breathing problems in service, but rather, that his lung disorder developed in the 1980s.  The record shows that he was diagnosed with sarcoidosis in June 1984 by VA medical staff.  In fact, the claims file contains numerous other VA medical treatment records, including pulmonary function tests, progress notes, and x-rays, showing continuous treatment for sarcoidosis from 1984 until the present.  Moreover, a November 1988 VA medical chest clinic progress note showed that he also developed asthma symptoms, and additional subsequent records showed that he developed emphysema.  

In light of this evidence, the Board finds the Veteran's lung disorder did not manifest during his active military service, or within one year after separation from service.  This finding is supported by the 1975 x-rays, which did not show the presence of a lung disorder, the fact that he was diagnosed with and treated for sarcoidosis, asthma, and emphysema in the mid-1980s and onward, and the majority of the Veteran's own statements indicating that he developed a lung disorder in the 1980s.  

The Veteran has also alleged in many lay statements, including a December 2006 statement in support of his claim and during the January 2014 Board hearing, that this disorder is related to his time in service due to exposure to herbicide agents.  Moreover, he has submitted periodicals and materials from the Internet which discuss the connection between herbicide exposure and development of certain lung disorders; however, these materials were general in nature and did not relate to his specific medical condition and his experience in military service.  

His DD-214 does show that he served in Korea.  A veteran who, during active military naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iv).  An October 2009 VA verification of exposure to herbicides in Korea memorandum concluded that there was insufficient evidence to support a finding that he was exposed to herbicide agents while stationed in Korea.  An October 2010 reply from the Joint Services Records Research Center (JSRRC) indicated that he was located approximately 26 miles from the DMZ while he was stationed in Korea; however, he served in Korea after the dates allowed by this provision for presumptive exposure to herbicide agents, namely, April 1968 to August 1971.  

Moreover, while it is true that certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam and Korea during the Vietnam era will be considered to have been incurred in service and service connection will be presumed, this presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  However, sarcoidosis, asthma, and emphysema have not been associated with exposure to herbicides for the purpose of presumptive service connection and they are not among the diseases listed in 38 C.F.R. § 3.309(e).  Thus, the presumption does not apply to the Veteran's present service connection claim.

However, the Veteran may still be service connected for his lung disorder on a direct or secondary basis if the evidence shows that his lung disorder is etiologically related to service or is caused or aggravated by a service-connected disability.  While the claims file includes a plethora of VA treatment records showing treatment for a lung disorder, these records do not address the etiology of the Veteran's lung symptoms.  However, VA examinations from May 2014 and January 2015 specifically address the etiology of these symptoms and their relation to service and service-connected disabilities.

Following a review of the Veteran's records and an in-person examination, a VA examiner in May 2014 diagnosed him with asthma, emphysema and sarcoidosis.  He reported that he was diagnosed with sarcoidosis in the mid-1980s, and that he was simultaneously diagnosed with mild asthma.  He also noted that he was a smoker of one pack per week of cigarettes from age 12 until age 40.  The examiner opined that his asthma, sarcoidosis, and emphysema were not secondary to his service-connected lumbar DDD, which was a completely different system of the body.  The examiner reasoned that his problems began a decade or more after separation from the military.  The examiner also opined that his asthma is more likely than not secondary to his environmental allergies and allergic rhinitis, as these disorders often occur together.  Likewise, the examiner concluded that his emphysema is more likely than not secondary to the decades of cigarette smoking.  This examiner also determined that his asthma, sarcoidosis, and emphysema were not secondary to, nor aggravated by, exposure to toxins when he was stationed in Korea. Moreover, the examiner opined that there was no definitive etiology for the sarcoid disorder, but that it is not due to toxins.  

The January 2015 VA examiner diagnosed the Veteran with emphysema and sarcoidosis, but determined that his asthma symptoms had resolved in accordance with the last pulmonary appointment, which showed that he no longer had signs or symptoms of asthma.  This examiner also concluded that his paraseptal emphysema appears to only be a finding on imaging since he does not have an obstructive defect on pulmonary function tests to cause shortness of breath.  

After reviewing his records, taking down his self-reported history and symptoms, and performing an in-person examination, this examiner opined that there was no evidence that herbicides cause or even predispose a person to sarcoidosis, asthma, or emphysema.  After extensive research and follow-up, the examiner concluded that these disorders are not presumptive conditions related to herbicide exposure according to the Institute of Medicine.  This examiner noted that the Veteran did not perform service in a military theatre at a time when herbicides were used but that he was claiming a connection between his lung disorder and service based on the fact that herbicides last in the soil.  The examiner determined that this makes his claim even less plausible as herbicides are more toxic to the lungs if they are airborne.  Moreover, the examiner noted that nothing in the service records supports a finding that he had any of his lung conditions in service.  Therefore, the examiner concluded, it is less likely than not his current condition of sarcoidosis and emphysema is a result of his exposure to toxins and/or herbicides in the soil during his Korean service.

This examiner also opined that that it is less likely than not that his service-connected back condition caused or aggravated beyond the natural progression any of his lung conditions.  The examiner reasoned that there is no medical rationale to support any such association, and that these conditions are completely unrelated.

While the Board acknowledges the Veteran's statements that associate his lung disorder, including asthma, sarcoidosis, and emphysema, to his time in service, including claimed exposure to herbicide agents, and the service-connected lumbar DDD, the VA examiners' opinions are the most probative evidence on the issue of etiology of these symptoms because of the VA examiners' expertise, training, education, proper support and rationale, and thorough review of his records.  Thus, the Board finds the Veteran's lung disorder is not etiologically related to his active military service or a service-connected disability, and it was not aggravated by a service-connected disability. 

Accordingly, as the preponderance of the evidence is against service connection for a lung disorder, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Headache Disorder

Next, the Veteran contends that his headache disorder is etiologically related to his military service, to include exposure to herbicide agents, or to his lung disorder.  Since the Board has concluded that his lung disorder, including sarcoidosis, asthma, and emphysema, does not warrant service connection above, it shall not address whether the lung disorder caused or aggravated his headache disorder because secondary service connection analysis is inapplicable to the Veteran's headache claim.  

Initially, the Board notes that a VA examiner in May 2014 diagnosed him with tension headaches, while a VA examiner in January 2015 determined that a diagnosis of migraines including migraine variants was more appropriate for his symptoms.  Thus, the first element of direct service connection is met.  

The first evidence of a headache disorder comes from a November 2009 statement from the Veteran in which he attributes his severe headaches to his time in Korea.  Likewise, in a January 2010 statement, he indicated that his headaches were due to herbicide exposure while stationed in Korea.  Similarly, in a March 2010 notice of disagreement, he again contented that he was exposed to herbicide agents in service, which lay dormant in the ground for many years, and that his headaches were related to this herbicide exposure.  As previously noted, he also submitted periodicals and other Internet materials which discuss the connection between herbicide exposure and development of certain disorders; however, these materials were general in nature and did not relate to his specific medical condition and his experience in military service.  

While he served in Korea and approximately 26 miles from the DMZ, as shown by his DD-214 and records inquiries from the JSRRC, he served in this country after the dates allowed by 38 C.F.R. § 3.307 for presumptive exposure to herbicide agents, namely, April 1968 to August 1971.  See 38 C.F.R. § 3.307(a)(6)(iv).  Moreover, while it is true that certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam and Korea during the Vietnam era will be considered to have been incurred in service and service connection will be presumed, this presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  However, headaches, including tension headaches and migraines, have not been associated with exposure to herbicides for the purpose of presumptive service connection and they are not among the diseases listed in 38 C.F.R. § 3.309(e).  Thus, the presumption does not apply to the Veteran's present service connection claim.

However, the Veteran may still be service connected for his headache disorder on a direct basis if the evidence shows that his headache disorder is etiologically related to service.  A May 2014 VA examiner diagnosed him with tension headaches following a review of his records and an in-person examination.  The Veteran denied any treatment for headaches while in the military.  He reported that his current type of headaches started in 1998.  The examiner noted that a January 2010 VA medical record indicated that his headache was related to his hypotension, and that a March 2010 VA followup visit note determined that the headache issue had resolved.  

Based on the examination and the documented history, the examiner opined that the Veteran's tension headaches are less likely than not related to his military service.  The examiner reasoned that his current type of headaches began decades after his military service.  The examiner also opined that his headaches are not due to toxins from Korea or from sarcoidosis since his pulmonary conditions are not related to toxins from Korea based on another May 2014 VA examination.

Following the Board's remand in November 2014, the Veteran was afforded another VA examination in January 2015 for his headache disorder.  After noting his self-reported history and symptoms, performing an in-person examination, and reviewing the claims file, the examiner diagnosed him with migraines including migraine variants.  The Veteran denied any treatment for headaches while in the military, and he again stated that the headaches started in approximately 1998.   

This examiner opined that it is less likely than not that his current headache condition is related to any toxin exposure he suffered while in military service.  The examiner noted he could find no evidence that a remote history of toxin exposure in the soil would lead to a headache condition that began approximately 20 years later.  The examiner concluded that he has general migraine headaches that have no relation to military service.  

This examiner also opined that his migraine headaches are less likely than not caused by or aggravated beyond the natural progression of the disease process by the stresses associated with the claimed lung and psychiatric conditions.  The examiner determined that there is no evidence that stress from his lung disorder or psychiatric disorder would impact his migraine headaches.  The examiner further reasoned that migraines are multifactorial and while people identify triggers, such as food, travel, and lack of sleep; there is nothing to suggest that a medical or psychiatric disorder would worsen migraines headaches.

Given that the Veteran reported in both VA examinations that his headache disorder began in 1998, and the fact that the first instance of a headache disorder comes from his November 2009 claim for service connection, the Board finds that his headache disorder did not manifest during his active military service.  Moreover, while the Board acknowledges the Veteran's contentions that associate his headache disorder, including tension headaches and migraines, to his claimed exposure to herbicide agents in service and his lung disorder, the VA examiners' opinions are the most probative evidence on the issue of etiology of these headache symptoms because of the VA examiners' expertise, training, education, proper support and rationale, and thorough review of his records.  Thus, the Board finds the Veteran's headache disorder is not etiologically related to his active military service or a service-connected disability, and it was not aggravated by a service-connected disability. 

Accordingly, as the preponderance of the evidence is against service connection for a headache disorder, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Acquired Psychiatric Disorder

The Veteran further contends that his acquired psychiatric disorder, including depression, is etiologically related to his military service or to his lung disorder.  Since the Board has concluded that his lung disorder, including sarcoidosis, asthma, and emphysema, does not warrant service connection above, it shall not address whether the lung disorder caused or aggravated his acquired psychiatric disorder because secondary service connection analysis is inapplicable to the Veteran's acquired psychiatric disorder claim.  

The Board notes that a VA examiner in May 2014 diagnosed him with an unspecified depressive disorder with anxious features.  Thus, the first element of direct service connection is met.  

The record is silent for complaints of any psychiatric disorders or symptoms in service.  In fact, a September 1973 service personnel record showed that the Veteran was psychiatrically cleared for any administrative action deemed appropriate, including separation.   

In a November 2009 claim for service connection, the Veteran alleged that he had some "memory loss" due to his time in service.  He reiterated the same contentions in a January 2010 statement in support of his claim.  In a March 2010 notice of disagreement, he contended that his memory loss was secondary to his lung disorder.  

A January 2011 VA mental health outpatient note showed that the Veteran was diagnosed with depression, and assigned a Global Assessment of Functioning (GAF) score of 50, indicating serious symptoms.  Likewise, a September 2012 VA mental health outpatient note showed that he was diagnosed with anxiety not otherwise specified (NOS), and assigned a GAF score of 68, indicating some mild symptoms.  This VA medical professional noted that he was prescribed medication for panic attacks in May 2011 and that he was seen in a VA clinic in June 2011 for psychiatric symptoms.  However, these records do not address the etiology of his anxiety and depression.

In May 2014, the Veteran was afforded a VA examination during which the examiner took down his history and self-reported symptoms, reviewed his claims file, and performed an in-person examination.  The examiner diagnosed him with an unspecified depressive disorder with anxious features.  The Veteran reported that he only has memory complaints when he gets headaches.  The examiner concluded that he did not exhibit memory loss during the examination and that his mini-mental state examination (MMSE) score was 30/30.  

The examiner opined that it is less likely than not that his depression is related to military service.  The examiner reasoned that he had no mental health care in the military, and that his depression started many years later (in the 1980s) when he began having medical problems with his respiratory issues.  Furthermore, the examiner concluded that his pulmonary disorders have exacerbated his depression due to his physical limitations, but that his pulmonary disorders are not related to military service.  The examiner also opined that his depression is not due to toxins from Korea.  

The evidence above shows that the Veteran's acquired psychiatric disorder, to include depression, did not manifest during his active military service.  Specifically, the record is silent for treatment for any psychiatric symptoms in service, and one service personnel record indicated that he was psychiatrically sound for administrative purposes.  The first evidence of psychiatric symptoms comes from the Veteran's November 2009 statement regarding "memory loss," which VA has interpreted as a claim for service connection for an acquired psychiatric disorder.  

Moreover, the Board acknowledges the Veteran's contentions that his acquired psychiatric disorder, including depression, is related to service and his lung disorder.  However, it concludes that May 2014 VA examiner's opinions are the most probative evidence on the issue of etiology of these psychiatric symptoms because of the VA examiner's expertise, training, education, proper support and rationale, and thorough review of his records.  Additionally, the Board has already determined that his lung disorder is not service connected, and thus, his depression symptoms cannot be service connected based on a secondary basis.  Thus, the record shows that the Veteran's acquired psychiatric disorder is not etiologically related to his active military service or a service-connected disability, and it was not aggravated by a service-connected disability.  

Accordingly, as the preponderance of the evidence is against service connection for an acquired psychiatric disorder, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in January 2006 and April 2012, prior to the initial adjudications of the claims on appeal.  Notices sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. § 3.159(b), and Kent v. Nicholson, 20 Vet. App. 1 (2006). 
 
VA also has a duty to assist a veteran in the development of a claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring service personnel records, and records of VA treatment.

The duty to assist was further satisfied by VA examinations in May 2014 and January 2015, during which examiners were provided the claims file for review, conducted physical examinations of the Veteran, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Finally, the Board remanded the matters on appeal in March 2014 and November 2014 for additional development, including obtaining outstanding VA treatment records, obtaining service personnel records, contacting the Veteran to ask for additional outstanding treatment records, affording the Veteran VA examinations for the claims on appeal, and issuing a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  Accordingly, VA associated outstanding VA medical records and service personnel records with the claims file in April 2014.  Additionally, VA sent a letter in March 2014 asking the Veteran for any additional outstanding evidence, the Veteran was afforded VA examinations in May 2014 and January 2015, and SSOCs were issued in September 2014 and February 2015.  Therefore, the Board finds that there has been substantial compliance with its March 2014 and November 2014 remand directives, and the Board has properly proceeded with the foregoing decision.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.


ORDER

Entitlement to service connection for a right hand disorder, other than service-connected residuals of a fracture of the right fifth metacarpal, to include gout and DJD, to include as secondary to the right finger disorder, is denied. 

Entitlement to service connection for a lung disorder, to include sarcoidosis, asthma, and emphysema, to include as secondary to a service-connected back disability, is denied. 

Entitlement to service connection for a headache disorder, to include tension headaches and migraines, to include as secondary to the claimed lung disorder, is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as secondary to the claimed lung disorder, is denied. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


